DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The examiner construes the limitation “substantially free of chlorine, oxidizers and/or quaternary ammonium chloride” that is recited in instant claims 1, 11 and 14 to mean that the composition contains less than 0.5% by weight of chlorine, oxidizers and/or quaternary ammonium chloride, as defined by applicant on page 8, lines 16-20 of the instant specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Molinaro et al, US 2011/0207649.
Molinaro et al, US 2011/0207649, discloses a stable antimicrobial and cleaning composition comprising an amine antimicrobial agent, a borate salt, and an enzyme (see abstract and paragraph 4), wherein the composition is applied to a floor or drain (see paragraph 7).  It is further taught by Molinaro et al that the composition further contains 0.5-35% by weight of a nonionic surfactant, such as alkoxylated alcohols (see paragraphs 6 and 125-128), that suitable amine antimicrobial agents include bis(3-aminopropyl) dodecylamine in an amount of 10-10,000 ppm so as to provide in excess of 5 log10 reduction of microorganisms (see paragraphs 90-97 and claim 17 on page 32), and that the pH of the composition is 9-10.5 (see paragraphs 28-29), per the requirements of the instant invention.  Specifically, note Examples 1-9 and Tables 1-16, and especially note Composition 3 of Example 8.  Therefore, instant claims 1-20 are anticipated by Molinaro et al, US 2011/0207649.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1, 3-12, 14 and 16-20 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Lichtenberg et al, U.S. Patent No. 6,610,248.
Lichtenberg et al, U.S. Patent No. 6,610,248, discloses a disinfectant for cleaning surfaces (see abstract).  Specifically, note Comparison Example 3 that contains 10% N,N-bis(3-aminopropyl) dodecylamine, 10% of an ethylene oxide-propylene oxide block polymer and 77.5% water, wherein the composition has a pH of 9.6 (see Example 9), per the requirements of the instant invention.  Therefore, instant claims 1, 3-12, 14 and 16-20 are anticipated by Lichtenberg et al, U.S. Patent No. 6,610,248.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-12 and 14-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 17/645,525 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 17/645,525 claims a similar composition comprising N,N-bis (3-aminopropyl) dodecylamine, a nonionic surfactant, such as alkoxylated alcohols, and adjunct ingredients (see claims 1-22 of copending Application No. 17/645,525), as required in the instant claims.  Therefore, instant claims 1, 3-12 and 14-20 are an obvious formulation in view of claims 1-22 of copending Application No. 17/645,525.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Eggensperger et al, U.S. Patent No. 5,276,047, discloses a liquid composition containing 1,2-benzoisothiazoline-3-one.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
August 16, 2022